NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted February 10, 2015*
                               Decided February 13, 2015

                                          Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       KENNETH F. RIPPLE, Circuit Judge

                       ANN CLAIRE WILLIAMS, Circuit Judge

No. 14-2710

QUINSHELA BROWN,                                 Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Northern District of Illinois,
                                                 Eastern Division.
       v.
                                                 No. 14 C 4247
PATRICIA E. YOUNG,
     Defendant-Appellee.                         Gary Feinerman,
                                                 Judge.

                                        ORDER
       Quinshela Brown appeals the district court’s order remanding her state tort suit
that she had removed to federal court under 28 U.S.C. § 1443(1). The district judge
determined that removal was inappropriate because Brown had not satisfied the
standard under that statute. We affirm.




       *
        The appellee was not served in the district court and is not participating in this
appeal. After examining the appellant’s brief and the record, we have concluded that
this appeal is appropriate for summary disposition. See FED. R. APP. P. 34(a)(2).
No. 14-2710                                                                            Page 2

       Brown sued her neighbor Patricia Young in state court for personal injuries after
Young gave police an allegedly false report accusing her of battery. The state court made
several adverse procedural rulings that Brown believes deprived her of due process. She
repeatedly sought to void the orders and remove each participating judge for cause.
       Brown then filed a notice of removal under 28 U.S.C. § 1443(1), alleging that she
could not enforce her right to due process in state court. That provision authorizes
removal of a state-court action “[a]gainst any person who is denied or cannot enforce in
the courts of such State a right under any law providing for the equal civil rights of
citizens of the United States.” The district court promptly rejected her argument because
she could not plausibly allege that “some formal expression of state law” prevented her
from enforcing any race-based civil rights.
       Brown moved for reconsideration, insisting that the court had misunderstood her
basis for removal, but she failed to appear at her scheduled hearing and the court denied
the motion.
        Brown then sought relief from judgment under Federal Rule of Civil Procedure
60(b), asserting that the court violated due process when it ruled on her motion without
a hearing. The court, however, stated that no hearing was necessary to reject her
“patently meritless” motion and denied relief.
       An order remanding a case to the state court from which it was removed is not
appealable, unless as here the case was removed under § 1443. See 28 U.S.C. § 1447(d);
Phoenix Container, L.P. v. Sokoloff, 235 F.3d 352, 354 (7th Cir. 2000). We therefore have
jurisdiction to hear this appeal.
       On appeal Brown argues that the district court misunderstood her basis for
removal. She asserts that the state judges’ corruption—as reflected by their adverse
rulings—prevented her from enforcing two federal civil rights in state court: her rights
to receive a fair hearing and to proceed pro se.
       But Brown’s argument suffers a fundamental defect: Section 1443 authorizes
removal of certain cases only by “defendants” and Brown—as the party filing suit in
state court—is a “plaintiff,” even if the defendant, Young, files a counterclaim.
See Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 107 (1941); First Bank v. DJL Properties,
LLC, 598 F.3d 915, 916 (7th Cir. 2010). Moreover, the “civil rights” identified by
Brown—her rights to due process and to represent herself—are phrased in terms of
“general application available to all persons or citizens, rather than in the specific
language of racial equality that § 1443 demands.” Georgia v. Rachel, 384 U.S. 780, 792
(1966); see Fenton v. Dudley, 761 F.3d 770, 773–75 (7th Cir. 2014).
No. 14-2710                                                                          Page 3

        Brown also maintains that her due-process rights were violated because the
district court denied her Rule 60(b) motion without a hearing. But district judges have
discretion over whether to conduct a hearing on a Rule 60(b) motion, see United States v.
8136 S. Dobson Street, Chicago, Ill., 125 F.3d 1076, 1086 (7th Cir. 1997), and Brown has not
explained why a hearing was necessary, let alone how the district court abused its
discretion in concluding that one was not warranted by her “patently meritless” motion.
       We have considered Brown’s remaining arguments and none has merit.
       This appeal is frivolous. Brown was told six years ago that a state-court plaintiff
cannot remove a suit to federal court. Turner v. Jackson Park Hosp., 314 Fed. App’x 879,
880 (7th Cir. 2009). (After her former husband’s death, Quinshela Turner changed her
name to Brown; we believe that both appeals involve the same litigant.) Moreover,
Brown has compiled an extensive record of frivolous litigation and has been warned that
continuation will lead to sanctions. The absence of any frivolous appeal between 2008
and 2015 leads us to refrain from imposing sanctions in this appeal. But any further
frivolous litigation will not receive similar lenity.
                                                                               AFFIRMED.